Citation Nr: 1021309	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York.


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to 
November 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

VA considered the issue of entitlement to service connection 
for PTSD in July 2005 and November 2005 rating decisions by 
the New York RO, and the Huntington, West Virginia RO again 
considered the claim in a February 2007 rating decision.  In 
April 2006, the Veteran submitted a statement in which he 
stated that he wished to "reopen" his claim for PTSD for 
reconsideration.  While this statement appears to have been 
considered by the Huntington RO to be a claim to reopen, the 
April 2006 correspondence was a timely notice of 
disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.102.  Thus, 
as Veteran's notice of disagreement was timely, and 
thereafter timely perfected, the issue on appeal arises from 
the July 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is in order.  In 
February 2005, and again in April 2006, the appellant, 
through his representative, reported receiving treatment for 
posttraumatic stress disorder at the New York VA medical 
center.  The RO, however, does not appear to have requested 
these records.  As part of its duty to assist, VA must make 
as many requests as necessary to obtain relevant records in 
the custody of a Federal department or agency.  38 C.F.R. 
§3.159 (2).  The RO must thus obtain the Veteran's VA medical 
center records.  

The Veteran has asserted that his PTSD is, in part, due to an 
in-service sexual assault.  He has provided the names of two 
people he believes were responsible for the assault.  While a 
RO coordinator for Joint Services Records and Research Center 
(JSRRC) development noted that VA's Beneficiary 
Identification Records Locator Subsystem (BIRLS) did not 
include the name of either individual, the Board observes 
that only those veterans who had filed a claim with VA would 
be in VA's system.  If a veteran had never filed a claim, he 
would not be in VA's BIRLS system.  Hence, VA has not 
fulfilled its duty to assist by going to the JSRRC and 
requesting their assistance in attempting to verify this 
claimed stressor.  38 C.F.R. § 4.129.

The Veteran has also alleged that he has posttraumatic stress 
disorder due to an incident in which he witnessed four 
soldiers attack a woman in a sergeant's quarters while 
stationed in Indiana.  No development on this purported 
stressor has been attempted.  Hence, further development is 
in order.

Records show that the RO requested that the Veteran provide 
specific details of any stressors in an enclosed 
questionnaire in a September 2006 correspondence.  The 
Veteran did not respond.  The duty to assist is not a one-way 
street and the Veteran must assist VA in attempts to retrieve 
further information in support of a claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, 
however, the Board finds that the RO should make an 
additional attempt to retrieve detailed stressor information 
from the Veteran.  38 C.F.R. § 3.159.  If any of the 
Veteran's claimed stressors can in fact be verified, the 
Veteran should be afforded a VA examination so that it may be 
determined whether the verified stressor(s) resulted in the 
Veteran's PTSD or another acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include treatment records 
from the New York VA medical center.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate any identified records, the 
RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the Veteran of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond.

2.  The RO is to request from the Veteran 
additional details regarding his claimed 
stressors and he should be furnished with 
an additional PTSD questionnaire to 
complete.  The Veteran is reminded that 
the duty assist is not a one way street, 
and that he must cooperate with VA in 
developing his claim.

3.  Following the receipt of the 
Veteran's response, OR after waiting a 
reasonable period of time to allow a 
response, the RO must forward a stressor 
summary to the JSRRC and request that 
they attempt to verify all claimed 
stressors.  The JSRRC is to specifically 
search the records of the appellant's 
basic training unit to determine whether 
the individuals named in a February 2008 
VA Form 21-4138 were in the Veteran's 
unit.  If so, the JSRRC is to review 
their personnel records and determine 
whether either soldier was subjected to 
disciplinary action for an assault or a 
similar violation under the Uniform Code 
of Military Justice during his tour of 
duty.  The RO must keep the Veteran 
informed of the results, and document any 
findings or lack thereof.  The RO is to 
then make a comprehensive list of all of 
the Veteran's verified in-service 
stressors and associate that list with 
the claims folder.

4.  If, and only if, a verified stressor 
is found, the Veteran must be afforded a 
VA examination by a psychiatrist to 
determine whether it is at least as 
likely as not that he has an acquired 
psychiatric disorder, including PTSD, due 
to service.  The claims folder is to be 
made available to the examiner to review.  
The examiner must address whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that he has PTSD or 
another acquired psychiatric disorder due 
to a verified stressor.  A complete 
rationale must be provided for any 
opinion offered.

In preparing any opinion, the examiner 
must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed PTSD or acquired psychiatric 
disorder is unknowable.

The VA physician must append a copy of 
his or her curriculum vitae to the 
medical opinion report. 

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.  In the event 
that the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought is not granted, the Veteran should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file 
before the file is returned to the Board 
for further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).








